DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 2/16/22, Applicant, on 5/16/22, amended claims. Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are pending in this application and have been rejected below.
All claims are now eligible under 35 USC § 101. Specifically, these claims are amended to include previous claim 9 and now recite that it deploys additional computing resources. Thus, the claimed solution is rooted in computing technology similar to DDR, and the claim is also similar to Diamond v. Diehr for improving another technology. The claims thus are eligible at step 2A, Prong Two for improving another technology.
New double patenting rejections are found below.
A single new 112b rejection is necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation " herein the instructions further cause: storing the first set of residuals separately from the second set of residuals based on said classifying". However, claim 21 from which claim 22 depends, already recites “storing residuals for the forecasting model separately by context; wherein a first set of residuals associated with the recurring sparse features in the noise signal are stored separately from a second set of residuals associated with the recurring dense features in the dense signal.”  There is insufficient antecedent basis for this limitation in the claim – it appears everything is duplicated in claim 22. Examiner suggests just cancelling claim 22 to avoid the duplication. Otherwise, substantial amending may be needed to clarify if there’s some additional nuance in claim 22 that is not covered by claim 21.


Reasons for Overcoming 35 USC 103
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are now allowed over the prior art. 
For claim 1, in the art of forecasting for computing resource usage, claim 1 recites: 
1) decomposing a set of time-series data into a noise signal and a dense signal; generating, by a machine-learning process, a forecasting model that maps a first set of forecasting components to a first season and a second set of forecasting components to a second season; wherein the first set of forecasting components defines a first uncertainty interval for the first season based at least in part on recurring sparse features in the noise signal;
2) storing residuals for the forecasting model separately by context; wherein a first set of residuals associated with the recurring sparse features in the noise signal are stored separately from a second set of residuals associated with the recurring dense features in the dense signal;
3) generating, based at least in part on the forecasting model, a forecast for at least once computing resource that projects:(a) a first range of computing metric values for a first future instance of the first season as a function of the first uncertainty interval; and (b) a second range of computing metric values for a second future instance of the second season as a function of the second uncertainty interval;
4) performing at least one operation on at least one computing system based on at least one of the first range of computing metric values or the second range of computing metric values, wherein the at least one operation comprises deploying additional resources to satisfy anticipated demand on the at least one computing system.

The closest prior art is Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198) – discloses looking at burstiness and noise of workloads (See FIG. 3, page 188) and using forecast results for anomaly detection (See page 188); where workloads are time series decomposed into trend, season, and noise (See page 188-189, section 2.1) and looking high amplitude variance due to known calendar effects (e.g. regular working days vs weekends) (See page 196).

Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13 – discloses that that the range of computing values (i.e. demand forecasted) is a function of an uncertainty level (See page 5).

Ghosh, “Biting off safely more than you can chew: Predictive analytics for resource over-commit in iaas cloud,” 2012, In 2012 IEEE Fifth International Conference on Cloud Computing, pages 25-32 – discloses a tolerance interval (See page 27-28)

Rasheed, “Framework for Periodic Outlier Pattern Detection in Time-Series Sequences,” 2014, IEEE Transactions on Cybernetics, Vol. 44, No. 5, pages 569-582 – discloses that the maximum value is for a period and has a length associated with it (See page 571, 573).

Terrell (US 2012/0278477) – discloses that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).

Double Patenting
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 of this application is patentably indistinct from:
Claims 1-20 of Application No. 17/390,523;
Claims 1-20 of Application No. 17/186,411;
Claims 1-20 of US Pat No. 11,113,852 (app. no. 15/266,987)
Claims 1-20 of US Pat No. 10,867,421 (app. no. 15/266,971)
Claims 1-20 of US Pat No. 10,970,891 (app. no. 15/266,979)
Claims 1-20 of US Pat No. 10,127,695 (app. no. 15/445,763)
Claims 1-20 of US Pat No. 10,692,255 (app. no. 16/144,831)
Claims 1-20 of US Pat No. 11,080,906 (app. no. 16/859,050)
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/390,523 (reference application) in view of Solomon (US 2014/0095422). This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: forecasting data for computing resources with a set of time-series data. Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in that ‘523 application recites a “median slope” but this is known in the art as shown by - Solomon discloses “median slope” - see – par 64 - The set of prediction algorithms can include, for example, a least square linear regression algorithm, a Theil-Sen estimator; See par 93-96 – Equations 3-5 illustrate exemplary formulas that can be used to supply values for a slope (i.e., a) and a y-intercept (i.e., b).; Equation 4 is example of Theil-Sen estimator. Any other remaining differences between the claims are disclosed by Herbst, Carvalho, and Ghosh, and Rasheed, and Terrell as applied in the Final Rejection of 2/16/22. The claims of ‘523 are incredibly broader than the current claims here in the ‘112 with very few limitations at this point.
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/186,411 (reference application) in view of Laptev, “Generic and scalable framework for automated time-series anomaly detection,” 2015, In Proceedings of the 21th ACM SIGKDD international conference on knowledge discovery and data mining, pages 1939-1947. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: forecasting (e.g. “approximation” is name in ‘411) data for computing resources with a set of time-series data.  Although the claims at issue are not identical, they are not patentably distinct from each other because: the only differences in that ‘411 application recites in claim 1 determining quality of approximation (e.g. forecast/prediction) and in claim 3 explains this can be done by computing residuals (e.g. prediction errors) between signal and the approximation signal, but this is known in the art as shown by - Laptev discloses – see page 1941, Section 3.1.1, Section 3.2 “section 3.1.1. compute sequence of residuals or deviations from the model expectation for an input time-series; ADM computes notion of deviation, the “deviation metric” (DM); thresholding the relative error. Any other remaining differences between the claims are disclosed by Herbst, Carvalho, and Ghosh, and Rasheed, and Terrell as applied in the Final Rejection of 2/16/22. The claims of ‘411 are incredibly broader than the current claims here in the ‘112 with very few limitations at this point. 
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,113,852 (app. no. 15/266,987) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying sparse and dense data and forecasting of computing time-series data. Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘852 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,867,421 (app. no. 15/266,971) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying sparse and dense data in separate manner; and forecasting of computing time-series data. Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘421 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,970,891 (app. no. 15/266,979) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying abnormal time-series data; looking at recurring seasonal data [similar to the claims here of “dense” features that keep recurring]; and forecasting of computing time-series data [claim in ‘891 just says “analytical output”; but see col. 4, lines 1-39 – the “states” of data just refer to change in future resource usage [same as claims are] and how “state changes” are just different than “normal characteristics”, which is similar to the “sparse features in the noise signal here2. Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘891 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,127,695 (app. no. 15/445,763) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying sparse and dense data (see e.g. claims 2-3 of ‘695); and forecasting of computing time-series data. Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘695 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,692,255 (app. no. 16/144,831) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying sparse and dense data; and forecasting of computing time-series data (e.g. claim 2 of ‘255); consolidating/deploying computing resources (e.g. claim 6 of ‘255). Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘255 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-2, 4-8, 10-11, 13-17, and 19-23 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,080,906 (app. no. 16/859,050) in view of Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198, in view of Carvalho et al., “Long-term SLOs for reclaimed cloud computing resources,” 2014, In Proceedings of the ACM Symposium on Cloud Computing (SOCC '14), New York, NY, USA, 1–13) and Terrell (US 2012/0278477) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: classifying sparse and dense data (see e.g. claim 2); and forecasting of computing time-series data; and consolidating/deploying computing resources based on pattern of data (see e.g. claim 7 of ‘906). Any differences in the claims, where the claims here overlap in multiple ways, is made obvious by the art as applied in the Final Rejection of 2/16/22 ( See e.g. claim 22 rejection - Terrell improves upon Herbst and Carvalho by explicitly disclosing that the errors and variance are from “different” distributions and only similar ones that are normal are “added” to the normal basis one (See par 236-245) where the different seasons (i.e. hours) each are classified differently as well visually (See par 273).). The claims of ‘421 patent are even broader and are not limited to the limitations added here on 5/16/22 of storing certain data separately.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
The 103 rejections are overcome.
New double patenting rejections are now issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619